UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                  January 30, 2006


                                       Before

                    Hon. RICHARD D. CUDAHY, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge


No. 03-1549

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Eastern District of
                                              Wisconsin
      v.
                                              No. 02-CR-147
TRENISE BLAYLOCK,
    Defendant-Appellant.                      Charles N. Clevert, Jr.,
                                              Judge.

                                     ORDER

      Trenise Blaylock was sentenced for armed bank robbery, 18 U.S.C.
§ 2113(a), (d); conspiracy, id. §§ 371, 2113(a), (d); and carrying and using a gun
during the robbery, id. § 924(c). Sentencing her under the formerly mandatory
sentencing guidelines, the court calculated an offense level of 25 but departed
downward (as it was called under the old regime) the equivalent of three levels for
substantial assistance, see U.S.S.G. § 5K1.1. Guided by an effective offense level of
22 and Blaylock’s Category I criminal history, the court imposed concurrent
sentences of 41 months’ imprisonment on the bank robbery and conspiracy
counts—well below the actual range of 57 to 71 months. The court also imposed a
mandatory consecutive sentence of 120 months’ imprisonment for the § 924(c)
No. 03-1549                                                                     Page 2

conviction because the gun was fired. See 18 U.S.C. § 924(c)(1)(A)(iii). Additionally,
the court imposed concurrent terms of supervised release: five years each for the
robbery and firearm counts and three for conspiracy.

       Blaylock appealed, arguing that the court plainly erred by sentencing her
under the mandatory guidelines. See United States v. Booker, 543 U.S. 220 (2005);
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005). Consequently, we ordered
a limited remand to ask whether the district court would have imposed the same
sentence under an advisory regime, see Paladino, 401 F.3d at 484. The court
answered that it would, and so we will affirm if reasonable, see id. For her part,
Blaylock has offered no reason to rebut the presumption of reasonableness attached
to this correctly calculated sentence, see United States v. Mykytiuk, 415 F.3d 606
(7th Cir. 2005). In any event, we cannot call her sentence, which is below the
applicable guidelines range, unreasonably long, see United States v. George, 403
F.3d 470, 473 (7th Cir. 2005).

       Nevertheless, there is one last matter. The district court conscientiously
alerted us to an error in its restitution order. The court ordered Blaylock to pay
restitution of $19,008.53 as a condition of her supervised release but, as all parties
agree, the correct amount is $4,542.80. We AFFIRM the sentence but REMAND
WITH INSTRUCTIONS to correct the amount of restitution.